127 F.3d 42
Arthur H. Courshon, Jack R. Courshon, Trustees of AaronCourshon, Paul Pollak Trusts, Former ManagingPartners of Thunderbird Partnership,Beneficiaries of Aaron Courshon Trustv.Patricia Pollak Weiss, Co-Conspirator, Purported SuccessorTrustee, Beneficiary of Albert Pollak Trusts, Phyllis PollakBerkett, James Pollak, Gail Pollak Baril, Thomas Pollak,Co-Conspirators, Beneficiaries of Albert Pollak Trusts
NO. 95-5414
United States Court of Appeals,Eleventh Circuit.
Sept 15, 1997
S.D.Fla., 119 F.3d 9

1
DENIALS OF REHEARING EN BANC.